Fourth Court of Appeals
                                San Antonio, Texas
                                    December 29, 2015

                                   No. 04-15-00114-CV

                     Hari Prasad KALAKONDA and Latha Kalakonda,
                                     Appellants

                                             v.

                             ASPRI INVESTMENTS, LLC,
                                      Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-16394
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER

      Appellants’ motion for extension of time to file a motion for rehearing is GRANTED.
Any motion for rehearing filed by appellants must be filed by January 11, 2016.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court